Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alex Jacobs (Reg. No. 76,319) on November 8, 2021.

The application has been amended as follows: 

	IN THE CLAIMS:

	Please amend independent claims 1 and 20, and cancel dependent claims 9 and 10.

(Currently amended) A fixed abrasive buff comprising:
a plurality of fixed abrasive cloths; and
a central hub,
wherein the fixed abrasive cloths are attached to the hub,

an abrasive composition fixed to a fabric, 
wherein the fabric comprises a woven fabric, a nonwoven fabric, or a combination thereof, wherein the abrasive composition comprises a polymeric binder and a plurality of abrasive particles dispersed in the polymeric binder,
wherein the abrasive composition is disposed within the fibers of the fabric,
wherein the fabric comprises a thickness of at least 50 microns to not greater than 2000 microns,
wherein the abrasive composition comprises a thickness of at least 60 microns to not greater than 300 microns, and
wherein the abrasive buff comprises a ratio of fabric thickness to abrasive composition thickness ranging from of 1:0.2 to 1:0.8. 

	9.    (Cancelled)

	10.  (Cancelled)

	20.  (Currently amended) A fixed abrasive buff comprising:
a plurality of fabric layers; and
an abrasive composition fixed to each of the fabric layers,
wherein the abrasive composition is disposed at least partially within each of the fabric layers,


Reasons for Allowance
Claims 1-8 and 12-24 have been found allowable over the cited prior art of record and relevant prior art cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the fabric comprises a thickness of at least 50 microns to not greater than 2000 microns, wherein the abrasive composition comprises a thickness of a thickness of at least 60 microns to not greater than 300 microns, and wherein the abrasive buff comprises a ratio of fabric thickness to abrasive composition thickness ranging from of 1:0.2 to 1:0.8” or of independent claim 20 with particular attention to “wherein the fabric comprises a thickness of at least 50 microns to not greater than 2000 microns, wherein the abrasive composition comprises a thickness of at least 60 microns to not greater than 300 microns”. 
CN 104209879 A to the University of Quzhou (hereinafter “Quzhou”) (copy of English language mechanical translation included herewith) teaches a fixed abrasive article (See Abstract) comprising: a plurality of fixed abrasive cloths (page 4, first paragraph); wherein each abrasive cloth comprises an abrasive composition fixed to a fabric (page 4, first paragraph – fourth paragraph), wherein the fabric comprises a woven fabric, a nonwoven fabric, or a combination thereof (page 4, third paragraph), wherein the abrasive composition comprises a polymeric binder (page 4, second paragraph) and a plurality of abrasive particles dispersed in the polymeric binder (page 4, fourth paragraph), wherein the abrasive composition is disposed within the fibers of the fabric (page 4, first paragraph – fourth paragraph), wherein the fabric comprises a thickness of 100 microns to 1000 microns (page 6, second and last paragraphs; Examples 1 and 2), wherein the abrasive composition comprises a thickness of 200 microns to 4000 microns (page 6, second and last paragraphs; Examples 1 and 2), and wherein the abrasive article comprises a ratio of fabric thickness to abrasive composition thickness ranging from of 1:2 to 1:4 (page 6, second and last paragraphs; Examples 1 and 2).  Despite the fact Quzhou teaches a fabric thickness range and an abrasive composition thickness range (page 6, second and last paragraphs; Examples 1 and 2) that overlap Applicant’s corresponding claimed thickness ranges, Quzhou teaches a resultant ratio of fabric thickness to abrasive composition thickness ranging from of 1:2 to 1:4 (page 6, second and last paragraphs; Examples 1 and 2), which exceeds Applicant’s claimed range by a factor of at least 10 times.
There is no obvious reason to modify the teachings of Quzhou and teach “wherein the fabric comprises a thickness of at least 50 microns to not greater than 2000 microns, wherein the abrasive composition comprises a thickness of a thickness of at least 60 microns to not greater than 300 microns, and wherein the abrasive buff comprises a ratio of fabric thickness to abrasive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731